Citation Nr: 0336204	
Decision Date: 12/23/03    Archive Date: 12/29/03

DOCKET NO.  02-10 143	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to an increased disability rating for 
post-traumatic stress disorder (PTSD), currently evaluated as 
50 percent disabling.  

2.  Entitlement to an increased disability rating for 
residuals of a right ankle fracture, including arthritis, 
currently evaluated as 10 percent disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Theresa M. Catino, Counsel


INTRODUCTION

The veteran served on active military duty from May 1968 to 
May 1970.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2001 rating action of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
San Juan, the Commonwealth of Puerto Rico.  In that decision, 
the RO denied the issue of entitlement to a disability 
evaluation greater than 50 percent for the service-connected 
PTSD and awarded a compensable disability rating of 
10 percent for the service-connected residuals of a right 
ankle fracture, including arthritis.  

Further review of the claims folder indicates that, in 
January 2003, the veteran filed a claim for a total rating 
based on individual unemployability.  This issue is not 
inextricably intertwined with the current appeal and is, 
therefore, referred to the RO for appropriate action.  

The veteran's appeal, with regard to his increased rating 
claims for the service-connected PTSD and right ankle 
disability is being REMANDED to the RO via the Appeals 
Management Center (AMC) in Washington, D.C.  VA will notify 
the veteran if further action is required on his part.  


REMAND

During the pendency of the current appeal, there was a 
substantial change in the law.  Specifically, VA has a duty 
to notify the appellant of any information and evidence 
needed to substantiate and to complete his/her claim(s).  
38 U.S.C.A. §§ 5102 and 5103 (West 2002); 38 C.F.R. 
§ 3.159(b) (2003); Quartuccio v. Principi, 16 Vet. App. 183 
(2002); and Charles v. Principi, 16 Vet. App. 370 (2002).  
Such notification includes informing the appellant and 
his/her representative of the Veterans Claims Assistance Act 
of 2000 (VCAA), the criteria used to adjudicate the appealed 
claim(s), the type of evidence needed to substantiate the 
issue(s), as well as the specific type of information 
necessary from the appellant.  

In addition, VA has a duty to assist the appellant in 
obtaining evidence necessary to substantiate his/her 
claim(s).  This particular duty includes the responsibility 
of obtaining all available service medical records and 
relevant post-service treatment records adequately identified 
by the appellant as well as the scheduling of the appellant 
for pertinent VA examinations.  

Moreover, in a decision promulgated on September 22, 2003, 
Paralyzed Veterans of America v. Secretary of Veterans 
Affairs, 345 F.3d 1334 (Fed. Cir. 2003), the United States 
Court of Appeals for the Federal Circuit (Federal Circuit 
Court) invalidated the 30-day response period contained in 
38 C.F.R. § 3.159(b)(1) as inconsistent with 38 U.S.C. 
§ 5103(b)(1).  The Federal Circuit Court made a conclusion 
similar to the one reached in Disabled Am. Veterans v. 
Secretary of Veterans Affairs, 327 F.3d 1339, 1348 (Fed. Cir. 
2003) (reviewing a related Board regulation, 38 C.F.R. 
§ 19.9).  The Federal Circuit Court found that the 30-day 
period provided in § 3.159(b)(1) to respond to a VCAA duty to 
notify is misleading and detrimental to claimants whose 
claims are prematurely denied short of the statutory one-year 
period provided for response.  Therefore, since this case is 
being remanded for additional development or to cure a 
procedural defect, the RO in San Juan, the Commonwealth of 
Puerto Rico must take this opportunity to inform the veteran 
that notwithstanding the information previously provided, a 
full year is allowed to respond to a VCAA notice.  

A complete and thorough review of the claims folder in the 
present case indicates that, with regard to the increased 
rating issues, the San Juan RO has informed the veteran of 
the specific provisions of the VCAA, the criteria used to 
adjudicate the appealed claims, the type of evidence needed 
to substantiate these issues, as well as the specific type of 
information needed from him.  Importantly, however, the San 
Juan RO has not notified the veteran of the proper time 
period within which to submit the requested evidence (one 
year).  

Further review of the claims folder indicates that, in 
September 2000, the veteran underwent relevant VA 
examinations for his service-connected PTSD and right ankle 
disability.  According to the report of the VA mental 
disorders evaluation, the veteran stated that he had 
undergone "multiple admissions since 1986 secondary to his 
neuropsychiatric condition."  At the VA bones examination 
which was conducted on the same day in September 2000, the 
veteran discussed testing that he had previously undergone 
for his right ankle.  

Records reflecting treatment received at the VA Medical 
Center (VAMC) in San Juan, the Commonwealth of Puerto Rico 
from August 2000 to March 2002 have been obtained and 
associated with the claims folder.  Importantly, however, no 
more recent records of psychiatric and orthopedic (e.g., 
right ankle) medical care that the veteran may have received 
for his service-connected PTSD and right ankle disabilities 
following the September 2000 VA evaluations have been 
procured.  Consequently, the Board believes that, on remand, 
the RO should attempt to obtain any such available records of 
VA and private treatment that the veteran may have received 
for these service-connected disabilities since March 2002.  

Moreover, the reports of the September 2000 VA examinations 
indicate that the examiners did not have access to the 
veteran's claims folder.  In view of this fact, the Board 
believes that, following receipt of any available records of 
recent psychiatric and orthopedic (e.g., right ankle) 
treatment that the veteran has received since the September 
2000 VA evaluations, he should be accorded relevant VA 
examinations to determine the current nature and extent of 
his service-connected PTSD and right ankle disability.  

Accordingly, further appellate consideration will be deferred 
and this case is REMANDED for the following actions:

1.  The RO must review the claims file 
and ensure that all VCAA notice 
obligations have been satisfied in 
accordance with the recent decision in 
Paralyzed Veterans of America v. 
Secretary of Veterans Affairs, as well as 
38 U.S.C.A. §§ 5102, 5103, and 5103A, 
(West 2002), and any other applicable 
legal precedent (including all provisions 
under 38 U.S.C.A. §§ 5102, 5103, 5103A 
(West 2002); 66 Fed. Reg. 45,620 (Aug. 
29, 2001) (codified as amended at 38 
C.F.R. § 3.102, 3.156(a), 3.159 and 
3.326(a)); as well as the holdings in 
Quartuccio v. Principi, 16 Vet. App. 183 
(2002) and Charles v. Principi, 16 Vet. 
App. 370 (2002)).  The claims file must 
include documentation that there has been 
compliance with the VA's redefined duties 
to notify and assist a claimant as set 
forth in the VCAA and as specifically 
affecting the issues on appeal.  

2.  The RO should ask the veteran to 
provide a list (including dates and 
locations) of all non-VA health care 
providers who have rendered psychiatric 
and orthopedic (e.g., right ankle) 
treatment to him since March 2002.  After 
furnishing the veteran the appropriate 
release forms, the RO should obtain the 
complete clinical records from each 
health care provider identified by the 
veteran.  

3.  In addition, the RO should obtain the 
veteran's complete clinical records 
relating to any PTSD and right ankle 
treatment that he has received at the San 
Juan VAMC since March 2002.  All such 
available records should be associated 
with the claims folder.  

4.  Following completion of the above 
development, the RO should make 
arrangements with the appropriate VA 
medical facility for the veteran to be 
afforded a VA examination by a 
psychiatrist to determine the nature and 
extent of his service-connected PTSD.  
The claims folder must be made available 
to the examiner in conjunction with the 
examination.  Any testing deemed 
necessary should be performed.  

The examiner should obtain from the 
veteran his detailed clinical history.  
All pertinent psychiatric pathology found 
on examination should be noted in the 
evaluation report.  In addition, the 
examiner should provide a (Global 
Assessment of Functioning (GAF) score), 
with an explanation of the numeric code 
assigned.

5.  Further, the RO should make 
arrangements with the appropriate VA 
medical facility for the veteran to be 
afforded a VA orthopedic examination to 
determine the nature and extent of the 
service-connected residuals of a right 
ankle fracture, to include arthritis.  
The claims folder must be made available 
to the examiner in conjunction with the 
examination.  Any testing deemed 
necessary, including X-rays, should be 
performed.  

The examiner should obtain from the 
veteran his detailed clinical history.  
All pertinent pathology associated with 
the veteran's right ankle disability 
which is found on examination should be 
noted in the report of the evaluation.  
The examiner should provide the specific 
ranges of motion of the veteran's right 
ankle.  

Also, the examiner should note whether 
the veteran's right ankle exhibits 
weakened movement, excess fatigability, 
or incoordination attributable to the 
service-connected disability.  If 
feasible, this determination should be 
expressed in terms of the degree of 
additional range of motion lost.  The 
examiner should also express an opinion 
as to the degree to which pain could 
significantly limit functional ability 
during flare-ups or when the veteran uses 
his right ankle repeatedly over a period 
of time.  

6.  The RO should then re-adjudicate the 
issues of entitlement to a disability 
rating greater than 50 percent for PTSD 
and entitlement to a disability rating 
greater than 10 percent for residuals of 
a right ankle fracture, including 
arthritis.  If the decisions remain in 
any way adverse to the veteran, he and 
his representative should be provided 
with a supplemental statement of the case 
(SSOC).  The SSOC must contain notice of 
all relevant actions taken on the claim 
for benefits, to include the applicable 
law and regulations considered pertinent 
to the issues currently on appeal as well 
as a summary of the evidence received 
since the issuance of the statements of 
the case in June 2002.  An appropriate 
period of time should be allowed for 
response.  

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action unless 
otherwise notified.  

The purpose of the examinations requested in this remand is 
to obtain information or evidence (or both) which may be 
dispositive of the appeal.  Therefore, the veteran is hereby 
placed on notice that pursuant to 38 C.F.R. § 3.655 (2003) 
failure to cooperate by attending the requested VA 
examinations may result in an adverse determination.  See 
Connolly v. Derwinski, 1 Vet. App. 566, 569 (1991).  

The veteran has the right to submit additional evidence and 
argument on the matters that the Board has remanded to the 
RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

These claims must be afforded expeditious treatment by the 
RO.  The law requires that all claims that are remanded by 
the Board or by the United States Court of Appeals for 
Veterans Claims (Court) for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West 2002) (Historical and Statutory Notes).  In 
addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.43 and 38.02.  



	                  
_________________________________________________
	A. BRYANT
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).  



